MEMORANDUM **
Alvin Medina Legaspi, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review factual findings for substantial *639evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We review due process challenges to immigration decisions de novo. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). We review an IJ’s denial of a motion for a continuance for an abuse of discretion. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Legas-pi’s contention that the IJ erred in denying his asylum and withholding of removal claims because Legaspi failed to exhaust his challenge to the IJ’s dispositive terrorist bar finding before the BIA. See Barron, 358 F.3d at 677-78. Further, because he did not raise CAT before the BIA, this claim is also unexhausted. See id.
We conclude that the IJ did not abuse his discretion by refusing to grant the motion to continue. See Sandoval-Luna, 526 F.3d at 1247. Further, Legaspi’s due process claim fails because he has not established prejudice. See id.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.